DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5-21 are pending in this application.
Claims 1, 5-6, 8, and 19 are amended.
Claims 2-4 has been cancelled.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/21/2020 and 02/17/2021 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
Allowable Subject Matter
Claims 1, 5-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record in combination does not disclose the limitation: A rotor, comprising: an array of magnets having a directional magnetic field, wherein the array of magnets includes a plurality of magnets provided between and co-cured with an upper fabric skin and a lower fabric skin, wherein substantially all of the magnetic field generated by all adjacent magnets in a first plane passes through the first plane formed by aligned surfaces of the adjacent magnets and a negligible portion of the magnetic field passes through a plane opposite the first plane wherein at least one magnet of the array of magnets includes a three-pole magnet, and wherein the three-pole magnet includes: a first surface  a third surface that is adjacent to the first surface at an end substantially opposite the second surface and which comprises a third magnetic pole having the second magnetic polarity. Claims 5-7 are allowed based on their dependency on claim 1.
Regarding claim 8, the prior art of record in combination does not disclose the limitation: A method of producing a rotor, comprising: providing a lower fabric skin; forming an unmagnetized magnet array by assembling a plurality of unmagnetized magnets into the unmagnetized magnet array on the lower fabric skin; providing an upper fabric skin on the unmagnetized magnet array, wherein a stiffness of the lower fabric skin is higher than a stiffness of the upper fabric skin; co-curing the lower fabric skin, the unmagnetized magnet array and the upper fabric skin; and magnetizing the unmagnetized magnet array subsequent to the co-curing to form a magnetized magnet array, wherein at least one magnet of the magnetized magnet array includes: a first surface comprising a first magnetic pole having a first magnetic polarity; a second surface that is adjacent to and at least partly orthogonal to the first surface and which comprises a second magnetic pole having a second magnetic polarity that is opposite the first magnetic polarity; and a third surface that is adjacent to the first surface at an end substantially opposite the second surface and which comprises a third magnetic pole having the second magnetic polarity. 
Regarding claim 19, the prior art of record in combination does not disclose the limitation: A motor, comprising: at least one rotor, wherein the rotor includes: an array of magnets having a directional magnetic field, wherein the array of magnets includes a plurality of magnets provided between an upper fabric skin and a lower fabric skin, a stator, wherein at least one magnet of the array of magnets includes: a first surface comprising a first magnetic pole having a first magnetic polarity; a second surface that is adjacent to and at least partly orthogonal to the first surface and which comprises a second magnetic pole having a second magnetic polarity that is opposite the first magnetic polarity; and a third surface that is adjacent to the first surface at an end substantially opposite the second surface and which comprises a third magnetic pole having the second magnetic polarity. Claim 20 is allowed based on dependency on claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644.  The examiner can normally be reached on M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BART ILIYA/Examiner, Art Unit 2839                                                                                                                                                                                                        


	/THIENVU V TRAN/                                              Supervisory Patent Examiner, Art Unit 2839